Citation Nr: 1607355	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1995 to January 1996, and on active duty from September 2004 to December 2005, and from April 2009 to May 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2008 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2013, the Board remanded the appeal for further development and to afford the Veteran a Board hearing.

In May 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

When the case was before the Board in August 2013, it was decided in part and remanded in part for additional development.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

The Veteran is seeking service connection for bilateral carpal tunnel syndrome.  He attributes this condition to his in-service duties as a heavy mechanic while on active duty from September 2004 to December 2005.

The Veteran was afforded a VA examination in September 2013 addressing his wrists and carpal tunnel syndrome.  The Veteran reported his current difficulties included locking with prolonged use of the hands as well as some numbness and pain.  EMG testing supported an assessment of bilateral median nerve sensory neuropathy.  The Veteran provided a history of post-service employment in various jobs, including as a truck driver and heavy equipment operator.  

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in September 2013.  In the remand, the Board directed that the Veteran was to be presumed credible and that the examiner was to opine as to the likelihood that the bilateral carpal tunnel syndrome either developed in service or is otherwise causally related to service.  The examiner reviewed the record and noted that the Veteran was reported to be neurologically normal upon multiple service examinations, and that the Veteran denied numbness or tingling of the hands or feet upon post-deployment health assessment in March 2010.  The examiner also noted that the Veteran reported first seeking medical care for the condition of his wrists in August 2007.  The examiner ultimately opined that the Veteran's bilateral carpal tunnel syndrome was not at least as likely as not causally related to service.  To support this opinion, the examiner noted medical literature which linked carpal tunnel syndrome to various conditions but which stated that a link between repetitive use and carpal tunnel syndrome was "controversial."  

Unfortunately, the examiner failed to provide an opinion as to when the Veteran developed carpal tunnel syndrome, and if it developed prior to either of his periods of active service, whether it was aggravated (permanently increased in severity beyond its natural course) during either of those periods of service.  Simply opining that the condition was not at least as likely as not causally related to service is insufficient.  In this regard, the Board recognizes that the Board's prior remand instructions in August 2013 did not expressly address aggravation.  The issue is nonetheless raised by the evidence and must be addressed by an examination opinion, in furtherance of the appealed claim.

The Veteran underwent an Army fitness for duty evaluation by a physician in April 2009 for entry into his service period from April 2009 to May 2010.  The only condition then noted was an unspecified condition of the low back with low back pain.  Therefore, the presumption of soundness applies to the Veteran's carpal tunnel.

In furtherance of his claim, the Veteran in May 2013 submitted an authorization form indicating that ACMC Granite Falls had treated him from 2005 to the present for wrist pain.  The Board in its August 2013 remand accordingly instructed as part of evidentiary development that treatment records be sought from the ACMC in Granite Falls.  However, a reply from that facility received in May 2013 had indicates that they did not treat the Veteran for wrist pain.  However, the Board's remand instruction was not limited to records of treatment specifically for wrist pain.  Hence, the RO or Appeals Management Center (AMC) should have requested any records from that facility dated in 2006, as the Board instructed in August 2013.  This was not done and must still be undertaken upon remand.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular, any treatment records dated in 2006 from ACMC in Granite Falls, Minnesota, should be obtained, with appropriate authorization.  This should include all records of treatment from that source from that date, not limited to treatment for wrist pain.  

2.  Then, afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of the Veteran's current bilateral carpal tunnel syndrome other than the one who examined the Veteran in September 2013.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide opinions addressing the following:

(A) For each wrist, the examiner should state an opinion as to whether there is a 50 percent or better probability that the carpal tunnel syndrome originated during or is otherwise related to the period(s) of service from July 1995 to January 1996, and/or September 2004 to December 2005.

(B) If not the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present during the period of service from April 2009 to May 2010 and if so, an opinion as to whether the disorder clearly and unmistakably existed  prior to the Veteran's entrance onto active duty in April 2009.  

(C) If the examiner believes the disorder existed prior to the Veteran's entrance onto active duty in April 2009, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity as a result of the period of service from April 2009 to May 2010.

(D) With respect to any carpal tunnel syndrome that the examiner believes was not present until after the period of service ending in May 2010, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to that period of active service.


For purposes of the opinions, the examiner should assume that the Veteran is credible.  

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  

3.  In the event that the Veteran does not report for any scheduled examination, documentation must be associated with the record showing that he was properly notified of the examination.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




